IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00044-CV

                    IN THE INTEREST OF A.M.R., A CHILD



                             From the 21st District Court
                               Burleson County, Texas
                                Trial Court No. 30,068


                             ABATEMENT ORDER

       We have received the clerk’s record in this proceeding. Upon its review, we have

noted an issue that must be addressed because it relates to our jurisdiction as to one of

the parties in the trial court proceeding. See TEX. R. APP P. 25.1(b).

       A notice of appeal was filed on February 7, 2022 by attorney Paul K. Sweitzer,

counsel for the Unknown Father of the child. That notice of appeal had not been

previously forwarded by the clerk to the Court of Appeals. See TEX. R. APP. P. 25.1(f).

       The trial court signed two related orders on February 9, 2022. By sub-section 4.1

of one of the orders, the trial court ordered,

       “IT IS THEREFORE ORDERED that PAUL SWEITZER earlier appointed to
       represent UNKNOWN FATHER is relieved of all duties based on a finding
       of good cause.”
On the same date, the trial court signed a separate order that granted Paul K. Sweitzer’s

motion to withdraw as counsel for the Unknown Father. Although the separate order

has a space for the appointment of new counsel, the line where the name of the new

counsel was to be inserted is blank. Both orders were subsequently filed in the trial court

on February 11, 2022. A notice of appeal having been filed, but counsel having been

allowed to withdraw for “good cause” and without the appointment of new counsel, we

have an appeal in which we have no party with whom we can communicate and no

attorney to represent that party.

         Accordingly, this proceeding is ABATED to the trial court to appoint counsel,

within 7 days from the date of this Order, to proceed with the appeal as it relates to the

appeal filed on behalf of the Unknown Father of the child. A supplemental clerk’s record

containing the appointment of counsel must be filed within 14 days from the date of this

Order.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed March 4, 2022
[RWR]




In the Interest of A.M.R.                                                            Page 2